DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei Technologies (EP 3 402 270 A1).
Regarding claims 1 and 6, Huawei Technologies discloses a device and a method for transmitting uplink control information, comprising: determining that a first transmission resource corresponding to uplink data to be transmitted and a second transmission resource corresponding to uplink control information to be transmitted overlap in a time domain (see the uplink data information overlaps with the uplink control information in time domain in paragraph 0010); and transmitting the uplink control information on the second transmission resource (see transmitting the first information includes at least one of second information and third information, wherein the second information includes the uplink control information in paragraphs 0010, 0162), and terminating transmission of the uplink data on the first transmission resource (the transmission of the uplink data will be terminated when the transmission of the uplink control information is selected on overlapping time domain).
Regarding claims 2 and 7, Huawei Technologies discloses wherein the terminating transmission of the uplink data on the first transmission resource comprises: terminating the transmission of the uplink data from a resource in the first transmission resource that overlaps with the second transmission resource in the time domain (see transmitting first information on the overlapping time domain resource, wherein the first information includes at least one of second information (control information) and third information in paragraph 0010).
Regarding claims 5 and 10, Huawei Technologies discloses wherein the uplink control information comprises at least one of the following information: feedback information of downlink data; channel status information; and a scheduling request for uplink data (see fed back in paragraph 0058).
Regarding claims 11-12, 15-17, and 20, claims 11-12, 15-17, and 20 claim a device and a method that is located at the other end of the communication with the device described in claims 1-2, 5-7, and 10. Claims 11-12, 15-17, and 29 are, therefore, subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Technologies.
Regarding claims 3 and 8, Huawei Technologies discloses wherein the terminating transmission of the uplink data on the first transmission resource comprises: if the transmission start time of the uplink control information is later than the transmission start time of the uplink data, terminating the transmission of the uplink data terminated from a resource in the first transmission resource that overlaps with the second transmission resource in the time domain (see overlapping 9210 in figure 9. Note that the data information started at slot #0 while the control information started at slot #2). Huawei Technologies doesn't specifically disclose if the transmission start time of the uplink control information is earlier than the transmission start time of the uplink data, not transmitting the uplink data on the first transmission resource all the time. As shown in Figure 9, the uplink data information started earlier than the uplink control information. However, it is obvious that the uplink control information can also be started earlier than the uplink data information and the teaching of selecting the transmission of the control information over the data information on the overlapping time domain resource as described in previous paragraphs can be applied. As a result, if the transmission start time of the uplink control information is earlier than the transmission start time of the uplink data, not transmitting the uplink data on the first transmission resource all the time as claimed. The person of ordinary skill in the art at the time of the invention was made to apply of the teaching of Huawei Technologies in case where the uplink control information started earlier.
Regarding claims 13 and 18, claims 13 and 18 claim a device and a method that is located at the other end of the communication with the device described in claims 3 and 8. Claims 13 and 18 are, therefore, subject to the same rejection.

Allowable Subject Matter
Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472